Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1, 10 and 11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 4-23-19 and in view of  United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16.
    PNG
    media_image1.png
    650
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    585
    432
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    849
    645
    media_image3.png
    Greyscale
 
    PNG
    media_image1.png
    650
    753
    media_image1.png
    Greyscale

In regard to claim 1, 10 and 11, the primary reference is silent but Stanek teaches “…including a ground-moving machine configured to move on ground and a flying machine in order to assist movement of the ground-moving machine to a specified destination,” (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23) (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23)  ; (see FIG. 6 where the drone can detach from the vehicle and can scan up ahead the roads, and   (see paragraph 63, 38 and claim 15) (see claim 15-22 where the drone can be detached from the vehicle and the drone vehicle can scan the path and provide a mapping of the streets, paths and hazards and upcoming terrain information and where the vehicle can receive information from the drone that it is safe to increase a speed or alternatively there is a hazard ahead);

Taveira discloses “1. A storage device storing a movement assistance program executed in a system….the program being configured to cause a computer to implement the functions of: (see station 214 and 256, 230 that can communicate with the drone 100)(see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) ; (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system 
a terrain information acquisition instruction section that instructs a terrain information acquisition device mounted on the flying machine to acquire terrain information representing a terrain lying between a present location of the ground-moving machine and the destination;  (see paragraph 35-37 where the drone can acquire restricted areas that include obstructions from terrain, buildings terrain features defined by a boundary or defined by a location where the drone must avoid via a path that is a linear, circular or irregular boundary)
a zone classification section that makes a classification based on a predetermined movement permission condition and the terrain information to divide the terrain lying between the present location and the destination into a movement-permitted zone meeting the movement permission condition and a movement-prohibited zone failing to meet the movement permission condition; and . (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to 
    PNG
    media_image4.png
    776
    507
    media_image4.png
    Greyscale
 
    PNG
    media_image2.png
    585
    432
    media_image2.png
    Greyscale

…..the movement-permitted zone, and the movement-prohibited zone, the movement route leading from the present location to the destination without passing through the movement-prohibited zone. (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic 
Taveira is silent but Stanek et al teaches “…an output section that outputs at least one selected from a movement route of the ground- moving machine”, (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23) (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23)  ; (see FIG. 6 where the drone can detach from the vehicle and can scan up ahead the roads, and paths and streets and provide hazard information or if it is safe to increase   (see paragraph 63, 38 and claim 15) (see claim 15-22 where the drone can be detached from the vehicle and the drone vehicle can scan the path and provide a mapping of the streets, paths and hazards and upcoming terrain information and where the vehicle can receive information from the drone that it is safe to increase a speed or alternatively there is a hazard ahead);

    PNG
    media_image5.png
    789
    659
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stanek with the disclosure of Taveira since Stanek teaches that a drone that is an aerial drone can include a camera for imaging a target. The drone can be detached from the vehicle and move ahead and scout an area.  Using a video system the hazards, terrain, or objects that the vehicle can encounter can be digested.  Thus, the drone can record images with a best and most accurate pose estimation of a hazard and then the drone can report back and if safe the vehicle can increase the speed or deviate to a second path. See FIG. 6-8 and claims 15-22 and paragraph 38, 63 of Stanek.  

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 4-23-19 and in view of  United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16.
Taveira is silent but Stanek teaches “…2. The storage device according to claim 1, wherein the movement permission condition includes a condition for determining whether movement of the ground-moving machine is permissible in view of the capacity of the ground-moving machine. (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23) (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23)  ; (see FIG. 6 where the drone can detach from the vehicle and can scan up   (see paragraph 63, 38 and claim 15) (see claim 15-22 where the drone can be detached from the vehicle and the drone vehicle can scan the path and provide a mapping of the streets, paths and hazards and upcoming terrain information and where the vehicle can receive information from the drone that it is safe to increase a speed or alternatively there is a hazard ahead);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stanek with the disclosure of Taveira since Stanek teaches that a drone that is an aerial drone can include a camera for imaging a target. The drone can be detached from the vehicle and move ahead and scout an area.  Using a video system the hazards, terrain, or objects that the vehicle can encounter can be digested.  Thus, the drone can record images with a best and most accurate pose estimation of a hazard and then the drone can report back and if safe the vehicle can increase the speed or deviate to a second path. See FIG. 6-8 and claims 15-22 and paragraph 38, 63 of Stanek.  

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 4-23-19 and in view of  United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16.
Taveira is silent but Stanek teaches “…3. The storage device according to claim 1, wherein
the zone classification section estimates the degree of elevation change at different sites on the terrain represented by the terrain information, and
the movement permission condition includes a condition for determining whether the estimated degree of elevation change is within a specified range”. (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23) (see FIG. 8 where the drone has a  ; (see FIG. 6 where the drone can detach from the vehicle and can scan up ahead the roads, and paths and streets and provide hazard information or if it is safe to increase a speed of the car) (see paragraph 39 where the drone can capture video that is live streamed)  (see paragraph 63, 38 and claim 15) (see claim 15-22 where the drone can be detached from the vehicle and the drone vehicle can scan the path and provide a mapping of the streets, paths and hazards and upcoming terrain information and where the vehicle can receive information from the drone that it is safe to increase a speed or alternatively there is a hazard ahead);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stanek with the disclosure of Taveira since Stanek teaches that a drone that is an aerial drone can include a camera for imaging a target. The drone can be detached from the vehicle and move ahead and scout an area.  Using a video system the hazards, terrain, or objects that the vehicle can encounter can be digested.  Thus, the drone can record images with a best and most accurate pose estimation of a hazard and then the drone can report back and if safe the vehicle can increase the speed or deviate to a second path. See FIG. 6-8 and claims 15-22 and paragraph 38, 63 of Stanek.  

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 4-23-19 and in view of  United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16. 
Taveira is silent but Stanek teaches “…4. The storage device according to claim 1, wherein
based on a result of the classification by the zone classification section, the output section determines and outputs the movement route leading to the destination without passing through the movement-prohibited zone, and
the program causes the computer to further implement the function of a movement control section that controls movement of the ground-moving machine based on the output movement route. ”. (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23) (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23)  ; (see FIG. 6 where the drone can detach from the vehicle and can scan up ahead the roads, and paths and streets and provide hazard information or if it is safe to increase a speed of the car) (see paragraph 39 where the drone can capture video that is live streamed)  (see paragraph 63, 38 and claim 15) (see claim 15-22 where the drone can be detached from the vehicle and the drone vehicle can scan the path and provide a mapping of the streets, paths and hazards and upcoming terrain information and where the vehicle can receive information from the drone that it is safe to increase a speed or alternatively there is a hazard ahead);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stanek with the disclosure of Taveira since Stanek teaches that a drone that is an aerial drone can include a camera for imaging a target. The drone can be detached from the vehicle and move ahead and scout an area.  Using a video system the hazards, terrain, or objects that the vehicle can encounter can be digested.  Thus, the drone can record images with a best and most accurate pose estimation of a hazard and then the drone can report back and if safe the vehicle can increase the speed or deviate to a second path. See FIG. 6-8 and claims 15-22 and paragraph 38, 63 of Stanek.  

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Taveira in view of United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in further in view of U.S. Patent Application Pub. No.: US 2018/0079272 A1 to Aikin that was filed in 3-2018. 

    PNG
    media_image6.png
    684
    916
    media_image6.png
    Greyscale

Taveira is silent but Aikin teaches “… “…35. The storage device according to claim 1, wherein the output section causes a display device to display a synthetic image in which at least one selected from the movement route leading to the destination without passing through the movement-prohibited zone, the movement-permitted zone, and the movement-prohibited zone is superimposed on a ground image representing ground lying between the present location and the destination. (see FIG. 5b where there is a massive pot hole being displayed; and in paragraph 56 the suspension needs to be adjusted to 

    PNG
    media_image2.png
    585
    432
    media_image2.png
    Greyscale
 
Claims 6-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 4-23-19 and in view of  United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in view of U.S. Patent No.: US9429953B1 to Miller.

Taveira discloses “ 6. The storage device according to claim 1, wherein
the flying machine includes a propulsion force generation device and an energy source for the propulsion force generation device, and (see FIG. 2c where the drone 100 has a rotor that is a quad rotor for flying along path 251 etc). 
the program causes the computer to further implement the functions of:
Taveira is silent but Stanek teaches “…a flight control section that controls flight of the flying machine such that the flying machine flies at least between the present location of the ground-moving machine and the specified destination;” (see claim 15-22 where the drone can be detached from the vehicle and the drone vehicle can scan the path and provide a mapping of the streets, paths and hazards and upcoming terrain information and where the vehicle can receive information from the drone that it is safe to increase a speed or alternatively there is a hazard ahead);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stanek with the disclosure of Taveira since Stanek teaches that a drone that is an aerial drone can include a camera for imaging a target. The drone can be detached from the vehicle and move ahead and scout an area.  Using a video system the hazards, terrain, or objects that the vehicle can encounter can be digested.  Thus, the drone can record images with a best and most accurate pose estimation of a hazard and then the drone can report back and if safe the vehicle can increase the speed or deviate to a second path. See FIG. 6-8 and claims 15-22 and paragraph 38, 63 of Stanek.  

Taveira is silent but Miller teaches “…a residual energy monitoring section that monitors a residual energy of the energy source;
an energy estimation section that estimates the amount of energy required for the flying machine to fly through a predetermined flight route between a specified takeoff-landing site for the flying machine and the destination; and” (see col. 15, lines 1-65 where the amount of energy of the uav can be determined and for charging the uav so the Uav is powered to land in claims 1-6);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Miller with the disclosure of Taveira since Miller teaches that a drone can be powered by a remote entity. The drone can receive energy waves to power the drone and land the aerial drone.   This can provide a remote energy source via energy waves.  See col. 2, line 5-46 of Miller.

 “…a flight prohibition section that prohibits the flying machine from flying from the takeoff- landing site toward the destination when the estimated amount of energy is more than the residual energy”. (see paragraph 27, 155 where the battery does not have enough fuel and can land the drone or prevent the drone from entering the restricted area)
Taveira discloses 7. The storage device according to claim 6, wherein the estimated amount of energy is a value obtained by adding the amount of takeoff-landing energy required for takeoff and landing of the flying machine to the amount of flight energy required for flight along the flight route and calculated from a distance of the flight along the flight route. (see paragraph 27, 155 where the battery does not have enough fuel and can land the drone or prevent the drone from entering the restricted area)
Taveira discloses 8. The storage device according to claim 6, wherein the program causes the computer to further implement the functions of:
an energy consumption monitoring section that monitors an energy consumption which is the amount of energy consumed by the flying machine from when the flying machine departs from the takeoff-landing site until the flying machine reaches a point on the flight route toward the destination; and
a return decision section that decides, based on the energy consumption and the residual energy, whether to cause the flying machine to return to the takeoff-landing site”. (see paragraph 27, 155 where the battery does not have enough fuel and can land the drone or prevent the drone from entering the restricted area)
Taveira is silent but Stanek teaches “…9. The storage device according to claim 6, wherein a takeoff-landing platform serving as the takeoff-landing site for the flying machine is provided in the ground-moving machine or an installation other than the ground-moving machine. (see FIG. 6 where the drone can detach or land on or from the vehicle and can scan up ahead the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stanek with the disclosure of Taveira since Stanek teaches that a drone that is an aerial drone can include a camera for imaging a target. The drone can be detached from the vehicle and move ahead and scout an area.  Using a video system the hazards, terrain, or objects that the vehicle can encounter can be digested.  Thus, the drone can record images with a best and most accurate pose estimation of a hazard and then the drone can report back and if safe the vehicle can increase the speed or deviate to a second path. See FIG. 6-8 and claims 15-22 and paragraph 38, 63 of Stanek.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668